 4In theMatterofVAILMANUFACTURING COMPANYandUNITEDSTEELWORKERSOF AMERICA, C. I. O.Case No. 13-C-2295.-Decided March31, 1945DECISIONANDORDEROn October 9, 1944, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices andthat it had not engaged in certain other unfair labor practices, andrecommending that it cease and desist from the unfair labor practicesfound, and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto, and that the complaint bedismissed as to the remaining allegations.Thereafter, the respondentfiled exceptions to the Intermediate Report and a supporting brief.No exceptions were filed by the Union.No request for oral argumentbefore the Board at Washington, D. C., was made by any of the parties.The Board has considered the rulings of the Trial Examiner at thehearing, and finds that no prejudicial error was committed. The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the respondent's brief and exceptions, and the entire recordin the case, and hereby adopts the findings, conclusions; and recom-mendations of the Trial Examiner, with the exceptions and additionsnoted below :1.We concur in the Trial Examiner's finding that on December 1,or 2, 1943, the respondent, through its president, Walter Vail, ques-tioned a group of older employees concerning their membership andinterest in the Union and union organization.Our finding in thisrespect is based on Walter Vail's admission that he questioned themconcerning the "spirit of unrest" in the plant, on the credible testimonyof employee Terris that President Vail asked him if he belonged tothe Union and on the credible testimony of employee Bloch that Vailasked him_if he heard anything about a union trying to get into theshop.''Walter Vail denied having asked the questions attributed to him by employees Terrisand BlochIn view of Walter Vail's admission hereinabove set forth and the fact thatthe Trial Examiner discredited Vail in other respects, we reject Vail's denials.61 N. L. R B., No. 22.181 182DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The respondent contends that the Trial Examiner erred in findingthat the anti-union petition of December 2, 1943, was inspired,, and itscirculation assisted, by the respondent.We do not agree. That therespondent assisted in the circulation of the petition is apparent fromthe fact that department heads signed it and circulated it among theemployees at the plant during working hours, and from the fact thatPresident Vail knew of, and did not impede, the circulation of thepetition.That the petition was inspired by the respondent is areasonable inference from the fact that the respondent was admittedlyopposed to outside unions and made this opposition known to some ofits employees; that shortly before the circulation of the petition,President Vail called into his office a group of older employees, in-cluding Thorpe, head of the industrial staple department, and ques-tioned them concerning the "spirit of unrest" in the plant and theirunion affiliation; that the petition was originally drafted by Siss, oneof the employees in the group called into Vail's office; and that theolder employees and department heads assisted iii the circulation ofthe petition.3.The Trial Examiner found that, the respondent's classification,for the purpose of a Board election, of Frank Mastik and JosephMastik as non-supervisory rather than supervisory employees, and itsattempt to persuade them to consent to such classification, constituted,in the circumstances of this case, an unfair labor practice.We agree.Although the Mastiks did some production work, they were in chargeof their respective department and effectively recommended employeesfor promotion or discharge.Accordingly, they would fall within theBoard's customary definition of supervisors and be excluded from theunit of employees eligible to,vote.Expecting the Mastiks to voteagainst the Union, the respondent sought to qualify them for'such avote by listing them as "operators." 2This attempt to swell the anti- -union vote and to prevent the employees from making a genuine choiceof a bargaining representative, constituted part of the respondent's,campaign to defeat the Union.We find that by such conduct therespondent interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.4.We concur in the Trial Examiner's finding that the respondentdischarged the Mastiks for refusing to assist it in the commission of anunfair labor practice and thereby violated Section 8 (3) of the Act.The respondent takes exception to this finding on the ground that sucha discharge does not discourage or encourage membership in a labor2The respondent contends that in classifying the 1llastiks as non-supervisory, it 'was,acting in good faith because of its belief that they (lid not fall within the definition of asupervisor under the Fair Labor Standards ActAssuming that the respondent was actingin good faith in this respect, it assumed the risk of its determinationbeing erroneousMatter of American Needlecraft, Inc.,57 N. L.R. B. 1569. VAIL MANUFACTURING COMPANY183organization.We find no merit in 'the respondent's contention. Itis a reasonable inference that, in a small plant such as the respondent's,where the employees are aware of the respondent's opposition to the -Union, the discharge of supervisory employees for refusing to aid therespondent in its campaign against the Union would come to theattention of the ordinary employees, would cause such employees rea-sonably to fear that the respondent would take similar action againstthose who favored the Union, as in fact it did, and would thereforediscourage membership in the Union.Moreover, the discharge ofthe Mastiks would similarly interfere with, restrain, and coerce theemployees in the exercise of the rights guaranteed in Section 7 of theAct, and hence in addition constituted an independent violation ofSection 8 (1).Whether the discharges be viewed as violations ofSection 8 (1) or of Section 8 (3) of the Act, we find that it is necessaryto order reinstatement with back pay in order to effectuate the policiesof the Act.5.The respondent contends that the discharges of November 29,December 1, 2, and 3, 1943, were motivated by economic necessity andnot by the advent of the Union, as found by the Trial Examiner. Insupport of its contentions the respondent points particularly to theTrial Examiner's finding that the discharges of November 26, 1943,were made in the regular course of the respondent's operations, and tothe impact of the War Production Board Limitation Order L-73 uponits business.We agree with the Trial Examiner. In view of the factthat the proportion of union to non-union employees discharged onNovember 26 was not excessive in comparison to the proportion ofunion to non-union employees in the plant,3 that the union employeesin this group were not particularly active in the Union, and that itwas not until after these discharges were effected that President Vail,who had returned from Florida on November 25, sought to ascertainthe extent of "unrest" in the plant resulting from the Union's organi-zational efforts, it is reasonable to infer, and we find, that these dis-charges were determined upon and effected before President Vailbecame fully aware of the extent of employee interest and participa-tion in the Union. ;1n rejecting the respondent's contention we con-sider significant, among other facts set forth in the IntermediateReport, the fact that the respondent knew that it would get a newmetal quota on January 1 and hoped that restrictions on the manufac-ture of its product would shortly be removed, as in fact it was; that,despite the War Production Board Limitation Order, the respondentmade no reduction in personnel during the preceding 2 months al-though in certain departments there was not enough work to go3Only two of the six employees discharged were members of the Union and one of thenon-union employees was immediately rehired. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDaround; that admittedly there was a scarce labor market at that time;that simultaneous with the discharges in question, the respondent hiredpart-time workers; and that while it considered the release of employeeMaahs an absolute business necessity, it nevertheless gave him a wageincrease a week before his discharge .4.Viewed as a whole the discharges fall into a pattern which pointsto discrimination.We are led to this conclusion by the followingfacts, among others set forth in the Intermediate Report : (1) theadmission of Richard Vail that he was opposed to outside unions; (2)Walter Vail's anti-union statements and conduct, as set forth in theIntermediate Report, particularly his statement to Frank Mastik thatthe employees who did not sign the anti-union petition should bedischarged; (3) the part played by the respondent in the origin andcirculation of the anti-union petition; (4) no employee who signedthe anti-union petition was discharged, while all those who refusedto sign were discharged; (5) only union members, including the presi-dent, vice president and other office holders, were discharged on andwere members of the Union; (6) the varying dismissal standards usedin the different departments which achieved the result of reachingonly union members; (7) that the decision to retain one employee wasrevoked as soon as President Vail learned that the employee was tobe vice president of the Union, while another employee was told ineffect that he was mistakenly discharged because of the respondent'sbelief that he was active on behalf of the Union; (8) the timing ofthe discharges, e. g., some were dismissed within a few hours afterrefusing to sign the anti-union petition, some were dismissed beforethe end of a regular weekly pay day, others on the day following aregular weekly pay day, and still others in the middle of their shift;(9) the anti-union activities of Wisniewski, head of the staple packingdepartment, as set forth in the Intermediate Report, who selected alarge number of the employees for discharge, was aware of the unionmembership and activities of practically all those selected by her, andhad told some of them to "lay-off" because they would not get any-where by joining the Union; (10) the reasons given for the selectionof certain employees, e. g., three employees constituted a "clique" whohad the "same idea," another employee was too "ambitious," and otherswere "dissatisfied"; (11) the fact that, despite an admitted laborshortage and an expected relaxation of production restrictions, theemployees, many of whom were skilled, were discharged rather thanlaid off; and (12) that when production substantially increased thefollowing February due to the anticipated removal of War Production4We do not rely on the Trial Examiner's observations, in footnote 17 of the IntermediateReport that the staple packing department was a more logical place to begin a reduction offorce, VAIL MANUFACTURING COMPANY185Board restrictions, the respondent did not recall any of the dis-charged employees but hired new ones and advertised for-others.Upon the entire record we find, as did the Trial Examiner, that thedischarges on November 29 of three union members (including thepresident of the Union, the two most active in forming the Union, andone who was among the first to join) were made in an effort to checkthe "spirit of unrest" which President Vail discovered, had increasedat the plant, and that the discharges on December 1, 2, and 3, weremotivated by the respondent's desire to defeat the Union.6.The respondent contended that the Board should not order thereinstatement of employee Kosiara because she signed and cashedanother employee's check.The record discloses that this incident tookplace several months prior to Kosiara's discharge and that the respond-ent had retained her because she made restitution. It is clear, and wefind, that the respondent's selection of Kosiara for discharge and'the failure to recall her was in no way motivated by the incidentrelating to the check.While we do not condone Kosiara's conduct inthis respect, we are of the opinion that, under the circumstances dis-closed here, the effectuation of the purposes and policies of the Actrequire her reinstatement with back pay.7.Our back-pay order with respect to Joseph Mastik, who wasinducted into the armed forces of the United States after he was dis-criminatorily discharged by the respondent, shall be taken to meanthat the respondent shall pay immediately to Joseph Mastik that por-tion of the net back pay accumulated between the date of his dischargeto the date of his induction into the armed forces without awaitinga final determination of the full amount of his award.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Vail Manufacturing Com-pany, Chicago, Illinois, and its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in United Steelworkers of America,affiliated with the Congress of Industrial Organizations, or any otherlabor organization, by discharging or refusing to reinstate any of itsemployees, or by discriminating in any other manner in regard to theirhire or tenure of employment or any term or condition of theiremployment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Steelworkers of America, 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffiliated with the Congress of Industrial Organizations, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities, for thepurpose of collective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the Act.2.Take the following affirmative action,, which the Board finds willeffectuate the policies of the Act :(a)Offer the employees named in Appendix A immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges;(b)Make whole the employees named in Appendix A, with theexception of Joseph Mastik, for any loss of pay they may have suf-fered by reason of the respondent's discrimination against them, bypayment to each of them of a sum of money equal to the amount whichhe normally would have earned as wages during the period from thedate of his discharge to the date of the respondent's offer of reinstate-ment, less his net earnings during said period;(c)Upon application,by Joseph Mastik within ninety (90) daysafter his discharge from the armed forces of the United States, offerhim immediate and full reinstatement to his former or a substantiallyequivalent position, without prejudice to his seniority or other rightsand privileges;(d)Make whole Joseph Mastik for any loss of pay he may havesuffered by reason of the respondent's discrimination against him, bypayment to him of a sum of money equal to the amount which he nor-mally would have earned as wages during the periods (1) betweenthe date of his discharge by the respondent and the date of his induc-tion into the armed forces of the United States, less his net earningsduring said period; and (2) between the date five (5) days after histimely application for reinstatement and the date of the respondent'soffer of reinstatement, less his net earnings during said period;(e)Make whole the employees named in Appendix B for the lossof pay they may have suffered by reason of the respondent's discrimi-nation against them, by payment to each of them of a sum of moneyequal to the amount which he normally would have earned as wagesduring the period from the date of his discharge to the date of hisreemployment by the respondent, less his net earnings during saidperiod ;(f)Post at its plant at Chicago, Illinois, copies of the notice, at-tached hereto, marked "Appendix C." Copies of said notice to befurnished by the Regional Director for the Thirteenth Region, shall,after being duly signed by the respondent's representative, be postedby the respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places, VAIL MANUFACTURING COMPANY187including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(g)Notify the ' Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe respondent discriminated against Frances Mutz and Mildred An-drzejak within the meaning of Section 8 (3) of the Act,,be, and it,hereby is, dismissed.MR. GERARDD. REILLY took no part in the consideration of the aboveDecision and Order.APPENDIX ALeona BeckerWalter CarlsonPaul GalganCarmella GirodanoRichard HirschmanEmma KosiaraLouis MaahsFrank MastikChristopher MonestereHelen SzmagalskiRussellWadeAnthony BombinStuart FairbanksAmerica GiglioAxel GustafsonAngeline JustEdward LusinskiDorothy MalozziJoseph MastikMary MonestereRose VommaroAPPENDIX BJosephine AndersonReynold LeffringRose GirodanoVirginia MurphyAPPENDIX CNOTICE TO ALL EMPLOYEESPursuant to an Order of the National Labor Relations Board, andin order to effectuate the policies of the National Labor Relations Act,we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist United Steelworkers of America,affiliated with the Congress of Industrial Organizations, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe will offer to the employees named below immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to any seniority or other rights and privileges'previously enjoyed, and make them whole for any loss of pay suf-fered as a result of the discrimination.Leona BeckerFrank MastikAxel GustafsonWalter CarlsonChristopher Monestere Angeline JustPaul GalganHelen SzmagalskiEdward LusinskiCarmella GirodanoRussellWadeDorothy MalozziRichard HirschmanAnthony BombinJoseph MastikEmma KosiaraStuart Fairbanks.MaryMonestereLouis MaahsAmerica GiglioRose VommaroWe will make whole the employees named below for any loss ofpay suffered as a result of the discrimination.Josephine AndersonReynold LeffringRose GirodanoVirginia MurphyAll our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of mem-bership in or activity on behalf of-any such labor organization.VAIL MANUFACTURING COMPANY,Employer.By ----------------------------------(Representative)(Title)Dated --------------------NOTE:Any ofthe above-named employees presently serving in the armedforces ofthe UnitedStates will be offered full reinstatement upon applicationin accordance with the Selective ServiceAct after dischargefrom the armedforces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Francis X. Helgesen,for the Board.Mr. John Harrington,ofFyffe A Clai ke,of Chicago, Ill., for, the respondent.Mr. George E.MischeauandMr Sam Taylor,of Chicago, Ill., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed on May 11,1944, by United Steelworkers ofAmerica, C. I. 0., herein called the Union, the National Labor Relations Board,herein called the Board,by its Regional Director for the Thirteenth Region(Chicago, Illinois),issued its complaint dated May 11, 1944, against Vail Manu-facturing Company, herein called the respondent,alleging that the respondent had 189engaged in and was engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.With respect to the unfair labor practices, the complaint as subsequentlyamended' alleged, in substance, that the respondent: (1) from on or about October1, 1943, warned its employees not to affiliate with the Union, engaged in surveil-lance of its employees, and caused to be circulated a petition for the purpose ofcoercing its employees into abandoning their union affiliations; (2) on or aboutDecember 1, 1943, discharged Josephine Anderson, Mildred Andrzejak, LeonaBecker,Anthony Bombin,Walter Carlson, Stuart Fairbanks, Paul Galgan,America Giglio, Carmella Girodano, Rose Girodano, Axel Gustafson, RichardHirschman, Angeline Just, Emma Kosiara, Reynold Leffring, Edward Lusinski,Louis Maahs, Dorothy Malozzi, Christopher Monestere, Mary Monestere, VirginiaMurphy, Frances Mutz, Helen Szmagalski, Rose Vommaro, and Russell Wade,because of their union membership and activity, and failed and refused toreinstate any of them with the exception of Josephine Anderson, Rose Girodano,Reynold Leffring, and Virginia Murphy, because they joined the Union andengaged in concerted activities with other employees; and (3) on or aboutDecember 6 discharged and thereafter failed and refused to reinstate two otheremployees, Frank Mastik and Joseph Mastik, for the reason that they refused toassist the respondent in the commission of unfair labor practices.On May 22, 1944, the respondent filed an answer, which was amended at thehearing, admitting certain of the allegations of the complaint, but denying thatit had engaged in any unfair labor practices.Pursuant to notice, a hearing was held from May 22 to 26, 1944, at Chicago,Illinois, before the undersigned, the Trial Examiner duly designated by the ChiefTrial Examiner.The Board and the respondent were represented by counseland participated in the hearing.The Union was represented by two organizers.Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.At the closeof the hearing the Trial Examiner reserved ruling upon a motion by counsel forthe respondent to dismiss the complaint as a whole, and upon another motion todismiss the allegation respecting Frank and Joseph lIastik.The motions arenow denied.The parties were advised that they might argue orally before theTrial Examiner and might file briefs with the Trial Examiner within 14 daysfrom the close of the hearing. Subsequently, the Trial Examiner extended thetime within which briefs might be filedNone of the parties argued orally.OnJune 19, both the Board and the respondent filed briefsUpon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a corporation having its principal office and place of businessat Chicago, Illinois, where it is engaged in the manufacture and sale of coathangers, paper clips, staples, and related products.The principal materials usedby the respondent are steel-castings and wire forms.During the year 1943, thetotal value of the materials used by the respondent was in excess of $50,000, of'During the course of the hearing counsel for the Board moved, without objection, toamend the complaint to include the names of three employees, not named in the complaintas originally drawn, and alleged to have beep discriminatively discharged.The TrialExaminer granted this motion.639678-45-vo,j. 61-A4 190DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich more than 50 percent was purchased in States other than the State ofIllinois and transported to the Chicago plant.During the same period, the valueof the respondent's sales of finished products amounted to more than $100,000,of which more than 50, percent was shipped to purchasers outside the State ofIllinois.The respondent admitted at the hearing that it was engaged in commerce withinthe meaning of the Act, and subject to the jurisdiction of the Board.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization admitting employees of the respondent tomembership.III.THE UNFAIR LABOR PRACTICESA.History of union organizationIn May 1943, at a tavern near the'plant, commonly referred to by employees asthe' "Corner", a union organizer approached a group of the respondent's employeesincluding Walter Carlson. and endeavored to interest them in union organization.This encounter, although it produced no organizational results, came to theattention of Walter Vail and Harry Vail, the respondent's president and vice-president and plant superintendent, respectively.On the following morning, according to the credible testimony of RichardHirschman, subsequently discharged along with Carlson under circumstanceshereinafter related, Harry Vail approached Hirschman and asked him what heknew about "what happened last'night-at the Corner"Hirschman told Vailthat he had not been present at the "Corner", but that he understood there hadbeen an "impromptu" meeting of little importanceLater in the day, Hirschmanwas summoned to the office of Walter Vail.Walter Vail, according to Hirsch-man's testimony, opened' the conversation by stating that lie understood thatsome of the employees were dissatisfied with their working conditions, and askedHirschman, if that was true.When Hirschman replied that he knew of no par-ticular dissatisfaction, Vail brought up the incident at the "Corner" the previousnight, and asked him if Carlson and several other employees, whom he named,were interested in union organization.Hirschman assured Walter Vail, as hehad Harry Vail, that the meeting in question was a chance meeting and thatno organizing was under wayVail, according to Hirschman's account, con-cluded the conversation by telling Hirschman that he wanted to keep therespondent's labor relations on a "stable basis," and that rather than tolerateany other condition he would "close the doors "Harry Vail was not called as a witness,' and Hirschman's testimony as to hisconversation with him stands uncontradicted in the record.Although WalterVail denied on direct examination that he had had any such conversation withHirschman as above related, on cross-examination lie stated simply that he didnot recall it.The undersigned finds that on the occasions related, Walter andHarry Vail made substantially the statements attributed to them by Hirsch-man. Inasmuch as Walter Vail's statement, that the respondent would closethe plant rather than tolerate any unstable conditions, was coupled with hisquestioning of Hirschman concerning union activity, it was tantamount to declar-ing that, the respondent would close the plant rather than submit to itsunionization.Walter Vail testified that Harry' Vailwas at the plant during the hearing. VAIL MANUFACTURING COMPANY191During the latter part of October 1943, the first step was taken in organizingthe respondent's plant when a group composed of Carlson, Hirschman, andanother employee visited the Union's headquarters in Chicago and inquiredconcerning organizationAs a,result, the first organizational meeting was heldat a private home on November 5, attended by between 12 and 14 of the respond-ent's employees.Memberships were obtained at this and succeeding meetings,and at a meeting on November 21 a formal organization was perfected and officerswere elected.Hirschman was chosen president, and Carlson, outer guard.Other employees whose subsequent discharges are hereinafter considered wereelected to other offices.On the following day, November 22, the Union wrote the respondent advisingit that the Union represented a majority of its employees, and requesting ameeting on November 27, for the purpose of negotiating a contract.The respond-ent did not reply to this letter. , On November 29, the Union filed with the Boarda petition for investigation and certification 'The petition was withdrawn onDecember 4, following the discharges complained of.B.Events immediatelypreceding the discharges; interference,restraint, andcoercionPresident Vail testified that he became aware of "unrest" in the respondent'splant, "aggravated"by union organization,inNovember,shortly before he left,for a vacation in Florida.While on vacation he was informed by telephoneof the respondent's receipt of the Union's letter of November 22, and left almostimmediately for Chicago where he arrived on Thanksgiving Day, November 25.He testified that upon his arrival at the plant lie found the spirit of "unrest"still further "aggravated".Frank Mastik,' in charge of the standard stapledepartment, testified that shortly after President Vail's arrival he called Mastikto his office, where, in the presence of Harry Vail, he showed Mastik the Union'sletter and stated that the respondent "did not need anything like that," andthat the Union was "a bunch of racketeers".Walter Vail denied that he madeany such statements to Mastik.The undersigned finds, however, that Vail made,in substance, the statements attributed to himRichard Vail testified that upon Walter Vail's return from Florida the two ofthem discussed the growth of union sentiment among the employees,and thatWalter Vail suggested that some of the older employees should be called togetherand that an attempt be made to find out from them the reason for the desireof the employees for organization.Accordingly, on December 1 or 2, PresidentVail called to-his office Robert Thorpe,head of the industrial staple department,and four or five other employees of long standing, including Arthur Siss ° and3VailManufacturing CompanyandUnited Steelworkers of America,C 10 , Case No.13-R-2196.' Richard Vail,the respondent's secretary-treasurer, testified that the formal title offoreman was not conferred on any of the respondent's supervisory employees, andreferred to the various department heads, including Frank Mastik,as "working super-visors."It is not disputed that Mastik, who, like other department heads was paidon an hourly basis and did some production work,was the head of the standard stapledepartment at the time of the activities herein complained of, and effectively recommendedemployees for promotion and dischargeHe was responsible directly toWalter andHarry Vail for the work of the department.6Walter Vail'scredibility as a witness on this point is adverselyaffected by histestimony that Mastik's subsequent termination of emplo} nient was a resignation andnot a discharge,as well as by his attempt to persuadeMastikand Mastik's brother,Joseph, both of them supervisory employees,to list themselves as non-supervisory em-ployees so that they might vote in a prospective Board election.6Siss was not called as a witness. ,192DECISIONSOF NATIONALLABOR RELATIONS BOARDWilliam Marsh, and asked them what was causing the "spirit of unrest" in theplant.On December 2, there was circulated throughout the plant the followingpetition :DECEMBER 2, 1943.To the Vail Manufacturing Company; War Labor Board or Whom It May Concern:We, the undersigned employees, of the Vail Manufacturing Company are satis-fied with management, treatment and working conditions and are opp9sed tounion organization. 'The petition, the circulation of which was confined to the day of Decemler 2,was apparently originally drafted by Siss. It was redrafted in the respondent'soffice by a clerical employee, after which it was signed by all of the departmentheads and circulated by them and others, including Marsh and Siss, among theemployees generally.After most of the employees had signed the petition itwas presented to President Vail.Although Vail denied that he was aware ofthe manner of circulation, he admitted that he knew of its circulation prior tobeing presented with it! It is a reasonable inference, and the undersigned finds,that the petition was inspired by the respondent. Irrespective of its origin,however, the undersigned finds that 'the respondent aided and approved itscirculation8It is a noteworthy fact, reference to which is hereafter made-inconnection with the discharges on December 2, that no employee who signed thepetition was discharged.Frank Mastik, in the standard staple department, was able to obtain only thesignatures of himself, his wife, his brother Joseph, and Block, his assistant, andso reported to Walter and Harry Vail.Mastik gave the following account oftheir reaction to his report:Q. Did you have any conversations with any of the Vails with referenceto this petition?A.Well, after I give him the petition, after I give the petition to RobertThorpe, I met Harry Vail in the aisle and told him that none of my helpwould sign it outside of those three, besides myself.' We went into Mr.Walter Vail's office and he said that thebest thing to do would betogetrid of them,or those people that would not sign it,which we proceeded to do.[Italics supplied.]TThe respondent, in its brief, states that Walter Vail testified that he did not seethe petition or know who had signed it until several days after December 2, the dateof its circulation.Actually, Vail's testimony as to when he first saw the petition was"Itmay have been around the 4th, I imagine " It is hereinafter found that Vail knewon December 2 who had "signed, and who had not.8 The respondent's general attitude toward unions and union organization appearsfrom the testimony of Richard Vail.Q.As a matter of fact, you are quite opposed to unions, are you not?A. No, I am not.Q Are you just opposed to them in your shop?A. I would not be opposed to a company union.By Trial Examiner RIICKEL :Q What do you mean by a "Company Union" 9A I mean a union formed of the employees of Company and officered amongthemselvesressasBy Mr. HELGESENQ Then do I understand it to be your testimony that you are primarily opposedto outside unionsA. You might put it that way, yes. VAIL MANUFACTURING COMPANY193By questioning employees concerning their membership and interest in theUnion and union organization, and by inspiring the petition of December 2, 1943,and aiding in its circulation, the respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed them in Section 7of the Act.C. The discharges; further acts of interference, restraint, and coercionThe respondent defends all the discharges' on the ground of certain produc-tion restrictions and limitations imposed by the War Production Board in itsLimitation Order L-73.The basic, pertinent provision of this order reads asfollows :,During each period of 3 months beginning with July 1, 1942, until otherwiseordered, no producer shall use :In the manufacture of Group II products,'0 more iron and steel than 15percent of the aggregate weight of all materials used by him in the manu-facture of Group II products during 1940.The respondent has been operating under the above provisions since July 1;1942They have had the effect of reducing the respondent's production of paperclips, staples and pins to approximately 60 percent of its 1910 production, and ofsuspending entirely the manufacture of some other items.During this periodthe respondent has accommodated itself to the basic production restrictionsimposed upon it, and it is not claimed that the discharges in question wereoccasioned by the existence of these particular restrictions.A further regulationof the War Production Board, however, though permitting manufacturers, includ-ing the respondent, to anticipate during one quarter of a year a portion of itsmetal allocation for the following quarter, forbids them, during the last quarterof any year, to draw upon their metal quota for the first quarter of the followingyear.The respondent defends the discharges complained of specifically upon theground that by the latter part of November, 1943, the respondent's stock of metalhad declined to such a point that it could not maintain its level of production forthe month of December 1943 without drawing upon its quota for the first quarterof 1944This being forbidden, the respondent, according to its contention, deter-mined further to restrict production during December, and to release a propor-tionate number of employees.Beginning about November 15, Walter and Richard Vail several times discussedthe possibility of having to reduce operations for the remainder of 1943. It wasnot until November 30 or December 1, however, according to the testimony ofRichard Vail," that such a reduction was finally decided upon.The decision was°With the exception of the discharge of Frank and Joseph Diastik who, the answeralleges, resigned their employment10 Group II products include those manufactured by the respondent, such as paper clipsand stapling machines.li Vail's testimony on this point was as follows .By Mr. HARRINGTON :Q. Did you have any conversations with your brother, Mr. W. J. Vail, along inNovember, 1943, about this situation?A.We had several discussions.Q.What was said by you and what was said by him in connection with the usingup of your production quuota?A.Well, It was pointed out that the records were kept in my office by a statistician,and pointed out to W. J. Vail that they were dangerously close to the limitation. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade following the receipt of figures on production and on the consumption ofraw materials for the month of November.12 It was followed by the discharge 13of six employees on December 1, 13 on December 2, and one on December 3,all of whom are named in the complaint. The decision was preceded, however,by the discharge of 6 employees on November 26, 2 of whom are named in thecomplaint;' and by the discharge on November 29 of three others, Hirschman,Carlson, and Bombin, all of whom are so named.As is hereinafter found, no employee not a member of the Union was laid off ordischarged as the result of the decision to reduce employment, in spite of thefact that on November 29, the respondent employed approximately 110 employees,of whom only 67 were members of the Union 161.The discharges on November 29 in the wire drawing departmentRichard Hirschman was employed by the respondent on December 17, 1941.At the time of his discharge lie was working as a die reamer in the wire drawingdepartment, under the supervision of Nels Thorp, department head.Hirschmanwas the only employee- to do this type of work with the exception of Thorp, whodid die reaming when not actively engaged in supervising the 15 employees in thewire drawing department.Walter Carlson came to work in October, 1939.When ,discharged, he wasworking as a wet wire drawer along with three others doing that work, all ofwhom had been hired before Carlson.,Anthony Bombin was employed in September 1932.When discharged, he wasworking on the night shift as a wire tinner, along-with two other tinners, Sissand Botta, both of whom had been hired prior to Bombin.point, and that we would have to cut production and operations and to do it quickly,or lay ourselves open to' the penalty that was prescribed to us the previous year.Q And then what did you decide to do, you-and W. J Vail'?A We decided that there was no alternative but to, reduce our operations andproportionately reduce our forceQ. And can you recoiled (sic) about what time of the fourth quarter of 1943you reached that decision 9A.Well, it had been discussed a number of times from the 15th of November on,and I think it was about the final week in November when I went into his office andsaid something had to be (lone and done immediately.Q Did you have any conversations with Toots' (Wisniewski, staple packingdepartment forelady.)A. After I. received figures on production consumption of material at the endof November, it must have been about either November 30 or December 1=.Mr. HELGESEN : What is this '1 I don't quite get this.What happened on November30 and December 1'The WITNESSThatisthe time I went intoWJ. andsaidwe mostdosomethingabout the thing immediately,because we were going to overlap again., [Italicssupplied ]12Although Richard Vail testified', as above quoted, that production records were keptin his office by a statistician, the respondent did not introduce them or any summaryof them in evidence.13The term "discharge" is used herein interchangeably with the term "layoff" or"release".No employee, the termination of whose employment is herein discussed, wastold that he was only being laid off,'or that lie might he rehired, or given any advancenotice that his employment would be terminated.The respondent contended that it couldnot so inform its employees because of the lack of any certainty that they would be rehired,and admitted that, with the exception of a few employees who were rehired, it madeno attempt to recall the others14The discharges on November 26 are hereinatter found to have been made in the usualcourse of the respondent's business, and not related to the other discharges-11The figure on employment is taken from respondent's exhibit No 20, and that ontheUnion'smembership from the testimony of George Mischeau, sub-district directorof subdistrict No 3, district 31 of the Union. VAIL MANUFACTURING COMPANY195Bombin joined the Union on November 5, at the first union meeting. There-after he became active in soliciting membersThe role of Hirschman and Carlsonin forming the Union has been previously discussedOn Tuesday, November 29, Thorp handed Hirschman and Carlson their dis-missal slips, telling them simply that they were being let go because of "productiondifficulties."Bombin, who worked on the night shift, was visited at his home atabout 9 o'clock on the morning of Wednesday, November 30, by Thorp, who handedhim an envelope containing his release, pay check, and a note signed by WalterVail telling him that his services were no longer required.Neither Hirschman,Carlson, nor Bombin was told that he was laid off, rather than discharged, orgiven any prior warning that he might be released. The regular weekly payday for employees in the wire drawing department was on Wednesday.The respondent contends that, the release of a number of employees havingbeen determined upon because of the exigencies of production, Hirschman, Carl-son and Bombin were selected on the basis of length of service with the respondent.As has been stated, Hirschman was the only employee who did die reaming withthe exception of Thorp, the head of the department, who was employed severalyears prior to Hirschman. Similarly, Carlson had less seniority than any ofthe other three wet wire drawers, and Bombin was the youngest tinner inpoint of serviceThe undersigned,however, finds unconvincing the contention that Hirschman,Carlson, and Bombin were laid off for the reasons assigned by the respondent.On the basis of Richard Vail's own testimony, it is clear that the decision to lay-off employees was not reached until December 1, or November 30 at the earliest,when the production figures for the month of November were available. It isapparent from the testimony of the Vails, and from the record as a whole, thatup to that time Walter and Richard Vail, although they had discussed theadvisability of reducing production and proportionately reducing employment,had been postponing such a, decision in the hope that the month of Decembermight be bridged without such action being necessary 16It is hardly understandable, if the respondent's, defense is to be credited,why the respondent should on November 29, prior to its decision to dispensewith any substantial number of employees, and prior to the receipt of theNovember production figures, select the wire drawing department, composedwholly of skilled workers, for a release of three employees."Moreover, as willmore fully appear hereinafter, the wire drawing department was the only de-partment in the plant where the discharges were made solely on the basis of14On January 1 a new quota of metal would be available under the War ProductionBoard regulations, a fact repeatedly noted by the respondent'switnessesAs a matter offact,in February existing restrictions on the production of staples were removed entirelyby the War Production Board, and unlimited production became possible.17The staple packing department,under the supervision of Teresa Wisniewski, was amore logical place to begin a reduction of forceRichard Vail testified as folloics withrespect to the employment situation in that department where group discharges did notbegin until December 1:Q.When you finally decided to lay off the number that she (Wisniewski), hadlisted, recommending that they be the ones dismissed, had you thought of cuttingyour staff pretty much to the bone,insofar as her department was concerned 9A. The staff had not been cut to the boneAs a matter of fact,we had a lotof excess labor in that department-we had maintained on the pay roll for a con-siderable length time, without having sufficient work for them to do,with thehope that they could be retained on the pay roll by the relaxation of the limitationorders. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDseniority."Itwas evident that selection solely on this basis would auto-matically involve Hirschman, Carlson andBombin ina lay-off.The undersigned believes and finds that the discharge of these three employeeswas unrelated to the respondent's claimed decision, subsequently made onNovember 30 or December 1, to solve a production problem by reducing thenumber of employees.Hirschman and Carlson, were of all the respondent'semployees, the two most active in forming the Union, and Bombin was amongthe first to join.The questioning of Hirschman the previous May by Walterand Harry Vailconcerningboth his and Carlson's interest in union organization,and Walter Vail's statement to Hirschman at that time that the respondentwould close its plant rather than tolerateits organizationby the Union, havepreviously been adverted to.' Their laterdischargeon November29, prior notonly to the discharge of other employees, but prior even to any decision to dis-charge others, is not consistent with the respondent's defense that they weredischarged, along with others, in order to reduce the employees to a numberproportionate to the respondent's necessities.Moreover, the method of select-ing these three employees was not in conformity with the method subsequentlyemployed elsewhere in the plant, but was such as necessarily involved them,and them alone, in discharge.The discharges occurred on the day of the filingof the Union's petition for investigation and certification, a day or so afterVail's declaration to Mastik that the respondent "didn't need" the Union, andfour days after Vail's return from Florida to find that the "spirit ofunrest"had assumed larger proportions during his absence, and his subsequent inter-views with the older employees to ascertain the reasons for the growth of unionsentiment.The undersigned finds that the respondent discharged Hirschman, Carlson, andBombin in an attempt to quell this "spirit of unrest", and to check the growthof the Union.As is hereinafter found, the respondent shortly thereafter dis-charged other employees in the same endeavor.2.The discharges in the staple packing departmentTeresa Wisniewski is in charge of the respondent's staple packing.Althoughshe does some packing herself,at least half of her time is spent in supervisingother employees.She effectively recommends employees for hire and discharge.She testified, and the undersigned finds, that the employees under her direction*15As is hereinafter found, Wisniewski gave length of service only minor considerationin discharging employees in the staple packing department.Walter Vail testified as,follows as to the reasons not following seniority in the standard staple department insubsequently discharging additional employees :By Trial Examiner RUCKEL:Q.Were they the newest in that department?A.Well,I could not say that they were the newest,no, but they would be auto-matically eliminated by the shut down. It was up to Frank Mastik to choosethem.-Q Did you tell him the basis on which he was to make the selection?A. Yes,I told him to go ahead and cut it right down to a skeleton organization-Q.Well- I want to know - what the criteria was which you gave Mastik inselecting these people for lay off.You testified that of the wire drawers and wetwire drawers and tinners and die reamers that seniority was the only criteria, thelast one hired in that category was let outA. In Frank's department there was a continual coming and going of employeesThere were comparatively few people who stayed any length of time. I just toldhim to keep the people best fitted for the single turn. VAIL MANUFACTURING COMPANY197look upon her as a forelady. In November; 1943, immediately prior to the dis-charges, she had from 20 to 25 employees under her direction, mostly girls whoperformedsemi-skilled work.During the latter part of November, according to the testimony of RichardVail,19 Vail told Wisniewski that it might become necessary to lay off a number ofemployees in her department, and, according to Wisniewski, instructed her toprepare a list of those whom the respondent "could do without for awhile."VaildirectedWisniewski to make her selection on the basis of "seniority, aptitude,and other considerations of that character."Accordingly,Wisniewski submittedto Vail a list of six employees.20Vail told her that in order to meet the respond-ent's requirements, more than six employees would have to be released, andinstructed her to prepare a second list.About an hour later, Wisniewski handedVail another list containing 13 additional names 21It is noteworthy that Vail, according to both his and Wisniewski's admissionswhile testifying, at no time told Wisniewski how many employees the respondentwas contemplating laying off from among the staple packers, or how manyemployees Wisniewski should include in either of her two lists.Thd respondent, on November 26 and December 1 and 2, 1943, discharged allof those employees whose names Wisniewski had given Vail.No employee whosename Wisniewski had not given Vail was dischargedWhen asked how it cameabout that the 19 employees selected by Wisniewski exactly equalled the numberwhich the respondent allegedly found necessary to lay off in order to conformthe remaining number of employees to its production requirements, Vail testifiedthat the total of Wisniewski's two lists "just about fitted in with my impressionof what we could spare without interference of service."a.The discharges on December 1, 1943On December1, 1943, DorothyMalozzi, Rose Vommaro,Helen Szmagalski, andAmerica Giglio," from among those on Wisniewski's lists,were called to theoffice and given release slips along with their pay checksNothing was said asto why they were being released from their employment,until Malozzi,Vommaro,and Szmagalski called onWalter Vailin his officeVail told them, in explana-tion, that the respondent was "going slow on production."Wisniewskitestified as to her reasons for listing these employees as eligiblefor lay-off,thatMalozzi, Vommaro,and Szmagalski worked together on the sameconveyor belt, and that they constituted a "clique"which "had the same ideas,"10Although Wisniewski testified that she received these instructions during the first weekin November, Vail placed it as occurring during the latter part of the month.The under-signed accepts Vail's testimony on this point as being more reliable than that of Wisniewski.20All of themwere subsequently discharged,but only Just,Mutz, and Becker are named in the complaint.Aklinski,when told she was discharged, personally appealed to Richard Vail and wasreinstated the same day.21These employees were : Olson,Adams, Murphy, Anderson, Andrzejak,Giglio, Vommaro,Malozzi, Szmagalski, Mary Monestere, Kosiara, Carmella Girodano, and Rose Girodano.All these were subsequently discharged, and all but the first two, Olson and Adams, whowere discharged on November 26, are named in the complaint22 It will be observed that none of these 4 employees was on Wisniewski's first list of 6employees which she testified was compiled chiefly on the basis of length of serviceAs tothose employees on the first list, the two named in the complaint-Andrzejak and Mutz,discharged on November 26-are hereinafter found not to have been discriminatorilydischarged.Malozzi came to work for the respondent on June 23,1941 ; Vomarro,on December 13,1940; Szmagalski,on June 31,1941;and Giglio,on April 17,1941.Szmagalski joined theUnion on November 5, and the others on November 9, 1943.Szmagalski was elected oneof the Union's three trustees.Neither Szmagalski nor Giglio was called as a witness, 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that they were engaged in arguments with fellow employees.Wisniewski ad-mitted, however, that these were "petty arguments" that did not amount to any-thing.She further admitted that she first heard about the Union from Malozziand Carmella Girodano, who was' discharged on December 2, and that there-after she heard the Union discussed with increasing frequency in the rest rooms.She admitted knowing that Malozzi was quite active in promoting the Union,and that on more than one occasion she told Girodano and Malozzi that shewas opposed to the Union. During one such conversation, according to Wis-nieswski, the two girls told Wisniewski that they were "going through with it,"regardless of what Wisniewski had to say.As to Giglio, Wisniewski testified that she put down her name because sheabsented herself excessively from work.b The discharges on December 2, 1943On December 2, 1943, as has previously been found, the respondent, throughitsdepartment heads and others, obtained the signatures of employees to apetition in which the employees expressed their loyalty to the respondent andtheir opposition to the Union. Carmella Girodano,23 Rose Girodano, MaryMonestere, Josephine Anderson, and Virginia Murphy were individually asked tosign the petition and each of them refused to do so. Later, at various timesduring the same day, they were called individually to the office and handed theirpay checks and release slips by Richard Vail, who told them simply that therespondent was cutting down productionNone of them was told that she wasmerely being laid off, or that she might later be called back to work.All of themhad been paid the previous day, which was a regular weekly pay day.Emma Kosiara, Leona Becker, and Angeline Just also failed to sign the peti-tion, and were discharged along with the previously named employees.None ofthese four employees testified, however, and there is no evidence in the recordthat their failure to sign 2' followed a request that they do so.Wisniewski testified that her first information concerning the Union wasderived from Carmella Girodano, late in November, when she had the followingconversation with her:The WITNESS: I asked her how come she didn't mention it before, and shesaidthat she wanted to keep our friendship and she was afraid I wasl acompany man, and if she didn't keep all this on the "Q-T" that I would havebrought it in to the Vails and it would have upset all their plans.By Mr.HEr0ESEN :Q What did you say to her?A. I told her I did not see why she felt she should be in the Union, becauseI explained to her that her job could not pay any more-Wisniewski admitted having another talk with Girodano concerning the Union,following a talk between Wisniewski and her husband.Wisniewski was notquestioned as to the substance of this conversation, but did not deny Girodano'scredible testimony that it occurred on the morning of December 2, shortly before23Carmella Girodano first came to work for the respondent on October 1940 , RoseGirodano in December 1941 ; Mary Monestere in August 1942; Anderson in January 1943 ;Kosiara in November 1942; Becker in June 1943 ; Just in September 1943, and Murphyin July 1943.All of them joined the Union during the first part of NovemberCarmellaGirodano was elected as recording secretary at a union meeting on November 21.2;Virginia Murphy, also,did not appear as a witnessThe finding previously made,that,she was asked to sign the petition and refused,is based upon the testimony of RussellWade who was standing near Murphy at the time VAIL MANUFACTURING COMPANY199the circulation of the petition.Wisniewski, according to Girodano—came into thedepartment "blowing her tops," and "telling all us girls to lay off, that we wouldnot get anywhere.by joining up with the Union," and stating that she had hada conversation with her husband the night before in which he declared thatthere was "no use" in having a union in the plant. Girodano testified, and Wis-niewski admitted that, in reply, Girodanoitold Wisniewski, to "mind her ownbusiness," and that she,Girodano,was "wholly for the C. I. 0., and that was allthere was to it."Wisniewski testified as follows with respect to putting Carmella Girodano onher list for discharge:Well, Carmella Girodano had ability and she was in for some higher work.In other words, she was an operator's helper"'Now she had so much ambi-tion that she would have like to have been an operator, but in order to recog-nize her and speak for her in the office and get her that promotion, that wouldmean throwing off the real operator, and you could not very well do that, sobeing that she had that ability, I thought maybe if she got out she wouldhave a chance to be recognized somewhere else.Q.Well, you discharged her for her own good, is that it?A. No, sir, she was very dissatisfied and we could not do anything for herat the time,and Idid not know how soon we would do anything for herQ Did you tell her prior to the time she was discharged, just what youtold us as to the reason for letting her off?A. No, sir, I did not. I just gathered that is how she felt, and that ishow I felt.With respect to Rose Girodano, Wisniewski testified that, although she hadability, she was "dissatisfied toward the end there, just before I put them down,"so she gave her "a chance to prove her ability elsewhere."Concerning her reasonfor including Mary Monestere in her list, Wisniewski stated that it was because.likeRose Girodano, she was "dissatisfied."As to Anderson and Murphy, whowere on the night shift, Wisniewski testified that they preferred night work and,inasmuch as the respondent was discontinuing the night shift," Wisniewskidecided to put their names on her list.There is no evidence, however, that eitherAnderson or Murphy was asked if she would be willing to work on the day shift.Wisniewski gives as her reason for including Becker and Just, that they hadbeen employed only a short while, and that Just had not made satisfactoryprogressin learningher work.Wisniewski did not testify as to why sheselectedKosiara 27The undersigned does not credit Wisniewski's reasons for including the above-named employees on her list for lay-off or discharge.As has been stated, therespondent discharged no employees on December 1 and 2, exceptunion members,although as of December 1, only a bare majority of the respondent's total numberof employees belonged to the Union. It is also significant that no employee, any-15As operator's helper, rather than a packer-a position she had formerly heed-Giro-dano was under the direct supervision of Robert Thorpe, head of the industrial staplesdepartment, rather than that of Wisniewski2' It is hereinafter found that the discontinuance of the night shift was the result,rather than the cause of the dischargen Richard Vail testified,however, that he was "glad to see"Kosiara's name on thelistbecause several months previously Kosiara had forged a pay check made out toanother employee but upon her making restitution the respondent decided to keep her inits employ.The respondent,while it admits that Kosiara was not discharged by reasonof this incident,contends that she should not be reinstated because of it 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere in the plant, who signed the anti-union petition circulated by the respond-ent,28was discharged.Wisniewski's opposition to the Union is evident from the record, as is her.knowledge or belief that all the discharged employees were members of andvariously active in the Union.He finds that such membership and activity werefactors which, among others, caused her to include them in a list of employeeswhom the respondent should discharge, if and when the occasion arose.It has been found that Wisniewski, according to her own testimony, and actingupon the instructions of Richard Vail, compiled two lists of employees whom therespondent "could do without for a while."The six employees whose names wereon her first list 21 were those whom it would normally be expected would be thefirst to be laid off. Six employees were, in fact, laid off on November 26, butthese included only two employees on Wisniewski's first list,30 and four others"Two others on this first list, Just and Becker, were, as has been found-, not dis-charged until December 2, shortly after they had failed to sign the petitionwhich the respondent caused to be circulated on that day. It is a reasonableinference that the respondent, in spite of the short time that Just and Beckerhad been in its employ, originally decided to retain them as employees and todischarge others in their stead, and that it decided otherwise only after, andbecause of, their failure on December 2, to sign the anti-Union petition.The only common denominator and constant factor that the undersigned isable to discern in the selection of staple packers, as well as other employees fordischarge, is their union membership and activity.Not only was no non-unionemployee discharged, but those discharged were of varying lengths of service aswell as of varying efficiency.On December 15, the respondent reemployed Murphy. On January 1, a newquota of metal became available to the respondent and on January 6 it reemployedRose Girodano and Anderson. The respondent admittedly about this time beganto advertise extensively for employees. In February, according to Vail's furtheradmission, the War Production Board removed the ceiling on staple production,and unlimited production became permissible.The respondent then hired addi-tional new employees.However, in spite of the fact that, according to therespondent's contention, it discharged employees only because of the exhaustionof its 1943 metal quota and the continuing limitations on the amount of production,the respondent did not reemploy any other discharged employee.32Asked thereason for its failure in this respect, President Vail testified that most of themhad obtained work in defense plants, and that he considered it "unethical" tooffer them reinstatement.c.The prior discharges on November 26As has been stated, the respondent on November 26 discharged Frances Mutzand Mildred Andrzejak, along with four other employees not named in the com-28 Although 18 other employees on the pay roll whose names do not appear on thepetitionwere not discharged,there is no evidence as to whether these employees wereworking at the plant on December 2, and available for signing.11,Wall, Just,Mutz, and Becker, onlythe last three of whom are named in the complaint80Bryak andWall,neither of whom is named in the complaint.31Olson, Adams, Matz, and Andrzejak,of whom only the last two are named in thecomplaint,and as to whom it is hereinafter recommended that the complaint be dismissed.32With the exception of Leffring,who was reemployed on December 17 only upon hispromise to resign from the UnionBut the respondent reemployed Olson and Adams,two of the six employees discharged on November 26, who were not members of theUnion, and who are not named in the complaint. VAIL MANUFACTURING COMPANY201plaint.Mutz was employed on August 29, 1943, and Andrzejak in May, 1941.Theyjoined the Union early in November, but neither, so far as the record discloses,became particularly active in the Union.'Matz was included in Wisniewski's first list of employees most eligible for lay-off or discharge.Wisniewski testified that she was included because she hadbeen only recently employedAndrzejak although not included on the first list, was laid off according,toWis-niewski because she was not making satisfactory progress in learning her work.Wisniewski testified that these reasons were similarly applicable to the other fouremployees discharged on November 26.The undersigned credits Wisniewski'stestimony in this respect.Although both Mutz and Andrzejak belonged to theUnion, the other four who were discharged along with them, did notThis pro-portion of union to non-union employees discharged approximates the rates ofunion to non-union in the plant, and contrasts with the fact that only membersof the Union were included in the group discharges on December 1 and 2. Further-more, the discharges on November 26, while they followed by one day Walter Vail'sreturn from Florida, preceded not only the respondent's decision on December 1,to lay off or discharge a substantial number of employees, but also preceded thedischarges on November 29 of Hirschman, Carlson and Bombin, the first two ofwhom were those employees most active informing the Union. It has previouslybeen found, that the discharge of Hirschman, Carlson, and Bombin constitutedthe respondent's first move in attempting to put an end to union organization inthe plant.The discharges on November 26, including those of Dlutz and Andrze-jak, the undersigned finds were made in the regular course of the respondent'soperations, and were unrelated to union activity. It will be recommended thatthe complaint be dismissed as to Matz and Andrzejak.3.Discharges in the industrial staple departmentReynold Leffring and Russel Wade:Leff ring, who is 18 years of age, came towork for the respondent in June, 1943.At the time of his discharge lie was work-ing as a staple feeder in the industrial staple department under Robert Thorpe,department headWade was first employed in September 1933He left therespondent's employ in 1942, was gone 11 months, and returned in March 1943.At the time of his discharge he was working on the night shift as an operator,work similar to that clone by Thorpe on the day shift when Thorpe was notactively engaged in supervising the work of the department.Both Leff ring and Wade joined the Union during the early part of November.They were discharged on December 2 within a few hours after they had beenasked and refused to sign the petition previously referred to."Robert Thorpe was not called as a witnessWalter Vail, who approved thedischarges from the industrial staple department, testified that because of the"loss of business" in that department only enough work was available for a sin-gle shift, and that he accordingly instructed Thorpe to discontinue the night shiftand to retain the most efficient employees.Wade, when handed his release by Walter Vail, was told that his shift wasbeing shut down, that he and the other employees ' on that shift were beingeaNeither Mutz nor Andrze]ak was called as a witness34Leffring was asked by Marsh, and Ward by Thorpe35The other employees on the night shift in the industrial staple department wereVirginiaMurphy, Josephine Anderson, and another, unnamed employeeMurphy andAnderson have previously been referred to as being.employed in the staple packing depart-mentThe staple packing department was subdivided into the packing of industrialstaples and the packing of standard staples.Apparently staple packers worked alongsidean operator. 202DECISIONS OF NATIONAL LABOR RELATIONS. BOARD ,released,and that the respondent was "going to let them go into a more essentialindustry."Leffring was reemployed on December 17, upon advising Walter Vailthat he intended to drop out of the Union.He testified as follows concerning aconversation with Walter Vail at the time of his discharge,and one with HarryVail upon applying for reinstatement :Q.What did Mr. Vail say to you when you were discharged.A If I liked my job, and I said "Yes,but I followed the rest."Q.What do you mean, "You followed the rest"?A. Because they did it,I did it.Q. Did what?A. Did not sign the petition.Q What did you say to Mr Harry Vail when you went back?A. I asked him if I could have my job back.Q.What didMr. Harry Vailsay to you?A.He said that he would talk it over with his brother-******By Mr. HELGESEN :Q.Was the subject of your union membership mentioned in your con-versation with Mr. Harry Vail?A. Not thatI know of ; I do not think it was.The undersigned granted the Board's attorney permission to lead the witnessat this point,in view of his obvious reluctance.Leffring continued :Q. Does that refresh your recollection?Will you go ahead and tell uswhat conversation you hadwithHarry Vail and what was said by yogi or Mr.Vail regarding the union?A. (No answer.)By Trial Examiner Rucaxt:Q. Tell us what was said?A.Well, I saidthatI did not want to go along with the union, and hesays that he would have to talk it overwithhis brothers-By Mr HELGESEN :Q. Do you recall any mention being made by Harry Vail as to what youngkids would sometimes do?A. He said that he knew that young kids, you know,that they would followthe rest, thattheywould go along with the gang most of the time, what theywould do the other kid would do.Q. Did he say anything about young kids not thinking before they didsomething?A.Well, he said that he knew that a lot of young"kids do it before theyrealize what they are doing.Q. And was this statement that you have just testified to me made after youtold him that you would drop out of the Union?A: (No answer.)Q.Was this statement that you just testified to,the remark made by Mr.Harry Vail, made to you after you had told him you would drop out of theUnion?A. Yes.*******Q. -Why didyou tell,thatto Mr. Vail?A. To Harry,when I talked to Harry. VAIL MANUFACTURING COMPANYQ. Yes.A.Well, I did say that.****203Trial Examiner RUCKEL: The question is, "Why did you tell him that?"The Witness: Oh, I didn't want nothing to do with the Union and Iliked my job and I wanted my job back.The respondent waived cross examination of Leffring.The undersignedfinds that Leffring was discharged because of his union membership and becausehe refused to sign an anti-union petition, and that his reinstatement was con-ditioned upon his resigning from the Union. As to Wade, the undersignedconcludes that the discontinuance of the night shift was the result of, ratherthan the cause, of the discharges, and that Wade's discharge, like that ofLeffring, was because of his membership in the Union.4.Additional discharge in the wire drawing departmentIt has previously been found that Hirschman, Carlson, andBombin weredischarged on November 29, from the wire drawing department, because oftheir union membership and activity.On December 1, 1943, the respondentdischarged Axel Gustafson, another employee in that department.Gustafsonwas first hired in August, 1941, as a dry wire drawer.He left in September,1942, to enter the army, from which he was honorably discharged.He returnedto work for the respondent on November 15, 1943,'° as a laborer in the wiredrawing departmentHe joined the Union the same day and was elected outerguard at the meeting on November 21.Gustafson was discharged at noon, although his regular quittingtime was5:30 o'clock.Upon releasing him, Nels Thorp, department head, told him onlythat he was doing so upon the order of Walter Vail.Walter Vail testified that Gustafson, like Hirschman, Carlson, and Bombin,was discharged because he was among the last employees hired. The recordshows that with the exception of Carlson, whose case has previouslybeen dis-cussed, and Sherbina, a dry wire drawer 3, who also performed some duties asa watchman, Gustafson was the youngest employee in the department in pointof service.The undersigned, however, does not credit the reason assigned by the re-spondent.It is herein found that the respondent's decision to reduce its forcewas occasioned and motivated by its desire to put an end to union organization.Gustafson testified that a dhy or so after his discharge Thorp visited his homeand told him that he had found out that Gustafson "did not have anything todo with the Union," and that he was "not supposed to be fired." Thorp, whiletestifying, admitted the visit and stated that he had a "family talk" with Gus-tafson during which he told him that he "would have a chance to come back"when work picked up.He did not specifically deny making the statement at-tributed to him by Gustafson, and the undersigned accepts Gustafson's testi-mony in that respect as true. 38Gustafson was not thereafter offered reemploy-ment."'Walter Vail testified that the date of Gustafson's original employment determinedhis seniority standing,and it is so treated in the respondent's brief.37Gustafson,upon his return from the Army,though he performed only work as alaborer retainedhisprior classification of dry wire drawer.w Thorp's statement to Gustafson, to the effect that the respondent intended to dis-charge only those employees active in the Union,lends further support to the findingpreviously and hereinafter made, that otheremployeeswere similarly discharged becauseof their union membership.0 204DECISIONS OF NATIONAL LABOR RELATIONS BOARD5Discharges in the standard staple departmentThe respondent, from among the employees in its standard staple department,discharged Christopher Monestere on December 3, and Paul Galgan, StuartFairbanks, and Edward Lusinski (332) on December 2,,1943.Monestere cametowork for the respondent in May 1941; Galgan in May 1942; and Fair-banks in August, and Lusinski in April 1943. At the time of their dischargeMonestere and Galgan were working as machine operators. It does not clearlyappear from the record what work Fairbanks and Lusinski performed.The above named employees joined the Union early in November, and Mones-tere was elected. vice-president at the Union's organizational meeting on Novem-ber 21.Each of the four refused 'a to sign the anti-union petition when requestedto do so on the morning of December 2 It has been found when Mastik reportedtoHarry and Walter Vail that none of the' employees in his department wouldsign the petition excepting himself, his wife and brother, and Block, assistantdepartment supervisor,Walter Vail replied that the "best thing to do would beto get rid of them," which, according to Mastik, the respondent "proceeded to do."Mastik's further credible testimony was that while, on most previous occasions,he himself had discharged employees, on this occasion he was not previously con-sulted as to the particular employees to be discharged.Galgan, Fairbanks, and Lusinski were discharged on December 2, within afew ^hours of their refusal to sign the petition.Monestere, however, was notdischarged until the following day, December 3.âIastik testified as follows as toa conversation between himself and Walter Vail on December 2, concerning thedischarge of Monestere :Q. All right, will you go ahead and state what was said by yourself andwhat was said by Mr. Vail.A.Well, he started the conversation by saying that we had to get ridof organizers for the Union, and I told him that there were several I wouldlike to keep and that one was Christopher Monestere. I said that I hadtaken several years to break him in and he was at a point where he was ofsome help to the department and I would like to keep him.By Mr. HELGESEN :Q.What did he say?*******A.Well, he just said, "Well, we will keep him."Q.Was Mr. Monestere retained in your employ?A. He was until the next day.`Q. And what happened the next day?A. The next morning I was called into Mr. Vail's office and he asked meif I knew what office Mr. Monestere was going to have in this union thatwas being organized, and I told him no, that I did not, and he said that hewas going to be vice-president.Well, then he mentioned or said that wewould have to get rid of him.Q. And do you know how long after this conversation occurred beforeMr. Monestere was discharged?A.-A half day.Vail, while testifying, denied the substance of the statements attributed to himby Mastik concerning Monestere.The undersigned accepts the testimony of39 The manner of asking and refusal was thus described by Mastik"I proceeded to callthe help over and they just waved their hands at me and laughed and did not even comenear me."0 VAIL MANUFACTURING COMPANY205Mastik as true, and does not credit Vail's denialMastik's testimony is sup-ported by the uncontradicted testimony, previously related, of Leffring and Gus-tafson as to similar conversations with Walter and Harry Vail, and Nels Thorp.Moreover, there is no other explanation of why Monestere, alone of those dis-charged in this department, was discharged on December 3, rather than on Decem-ber 2 with the othersFollowing Vail's statement to Mastik respecting Monestere, the latter wascalled to Vail's office where according to Monestere, the tollowing conversationtook place:Q Tell us what happened that dayA.Well, Frank Mastrk sent me into the office to see Air Walter Vail.Hesaid, "Mr Vail wants you " I went in and Mr Vail handed me my dischargeand my release and he says, "Well, your services is no longer required, so wewill have to fire you."I said, "Did you fire me because I joined the Union? FIe said,"No, we areslowing down on production," and he said, "We will have to lay you off," andI started to walk out and Air Vail said"Why did you join the Union?"I said, "I am tired of seeing these kids get kicked around by theforemen-"He said, "Well, we are not laying you off for thatWe laid off Dick Hirsch-man because he is a music teacher90 and he should not be working here.The WVIrNLSS : Then he says that, "If we have the union in here we will haveto shut down because we cannot go on," he saysVail denied making the statements attributed to him by MonestereThe under-signed does not credit Vail's denial and accepts Monestere's testimony as to thisconversation as trueHlinko, who at the time of Monestere's discharge was working as a feeder, tookMonestere's place as do assistant operator although lie came to work more thana year later than Monestere.The respondent offered no explanation for dis-charging llionestere whom Walter Vail admitted was a "very good" worker, inplace of HlinkoThe undersigned finds unconvincing Walter Vail's testimony that the dischargesof Monestere, Galgan, Fairbanks, and Lusinski were rendered necessary becauseof the closing down of the second shitt in the standard staple department 41 The90This reference to Hirschman is unexplained by the record.41Vail'stestimony as to the reasons,and the manner in which employees wereselected,was in part as follows :By Mr.HAaaiNGTONQ Did you discuss the release of these men with Fiank or Joe Mastik4A Yes, I didQ Did they make any recommendation as to who should be laid off')A Well,I told FrankthatIwanted to cut the turn down in the staple depart-inent to one turn.By Mr HELGESENQ What does the witness mean by "one turn")A One shiftWe had been working extra shifts thereTrialExaminer RUCIdEL You asked about GalganYou did not mention theothers.He spoke about Galgan, Fairbanks, Lusinski, and MonestereThe WITNESS Fairbanks and Lusinski were new boys there and they would notbe required unless the other shift was to run.By Trial Examiner RUCKELQ Were they the newest in the department?639678-45-vol. 61-15 206DECISIONS OF NATIONAL LABOR RELATIONS BOARD'undersigned believes and finds that in the standard staple department, as else-where in the plant, the determining factor in-discharging employees was theadvent of the Union and their membership in it, and that the abandoning of thesecond shift was merely the respondent's adjustment to the situation thuscreated.6.The discharge in the wire flattening departmentLouis Maahs first came to work for the respondent in August, 1938. At thetime of his discharge on December 1, 1943, he was working as a machine operatorin the wire flattening department which consisted of himself and O'Brien. Thelatter was responsible for the work of the department and did some work as anoperator.Maahs joined the Union during the early part of November, and onNovember 21 was elected as one of the three trustees of the Union.Maahs was called to the office on December 1, where a clerk handed him his paycheck and release.No explanation was given him as to why he was being dis-charged.Walter Vail testified that it was because there was not enough workfor two operators in the department, and that it had been decided to keep O'Brienand discharge Maahs.The undersigned does not credit the reason given by the respondent for dis-charging Maahs.Granted that the work in the department was such that one ofthe two employees therein could be dispensed with without impairing the workof the department, and granted that as between O'Brien and Maahs the latterwas the natural selection for lay-off, it is apparent from the record as a wholethat here, as elsewhere in the plant, the decision to discharge an employee wasprecipitated by the formation of the Union.The respondent here, as in otherdepartments, admittedly had for sometime past kept employees with whom itmight have dispensed, in the hope that the raw material situation might improve.The undersigned finds that the respondent on December 1, discharged Maahs as itdid other employees because of the growing activity of the Union and because ofMaahs' part in it.927.The discharge of Frank Mastik and Joseph MastikFrank and Joseph Mastik are brothers. The former came to work for therespondent in 1922, and the latter in 1935.At the time of their separation fromthe respondent's employment on December 6, 1943, Frank Mastik'was in chargeA Well, I could not say that they were the newest, no, but they would beautomatically eliminated by the shutdown. It was up to Frank Mastik to choosethem-Q. They could be put back on the other shift, could they not9A.Well, I suppose they could be placed on the other shift, but I left it up to him.Q.Did you tell him the basis on which he was to make the selection?A. Yes, I told him to go ahead and cut it right down to a skeleton organization,consisting of one turn and keep enough people in that turn, like, take Monestere.Monestere was a good man there but lie was automatically laid off because it wouldthrow the turn out of balance--42As is pointed out in the respondent's brief, there is no specific evidence that therespondent knew that Maahs and certain other employees were members of the UnionThe undersigned believes it to be a reasonable inference,however, and finds, that therespondent was aware of the interest in the Union, if not the actual membership ofMaahs and these other employees It is evident from Walter Vail's questioning ofHirschman as to his and Carlson's contact with a union organizer the previous May;from Vail's statement to Mastik that Monestere was vice-president of the Union, fromWisniewski'sconversations with employees concerning tht Union,and from the recordas a whole, including the fact that the respondent discharged no employee on December 1or 2 who was not a member of the Union,that the respondent's officers and supervisorswere themselves kept informed as, to the union affiliations of the respondent's employees. VAIL MANUFACTURING COMPANY207of the day shift in the standard staple department, a position he had held forapproximately nine years, and his brother in charge of the night shift, a positionhe had held for about four years.A few days after the filing, on November 29, of the Union's petitionfor inves-tigation and certification,Walter Vail, at the Board's request, began the com-pilation of a list of employees eligible to vote in a Board election.- On Saturday,December 4, Vail went through the plant, "checking over the names out therein the factory and putting the various positions of men down," as he went along.He arrived in the standard staple department in the afternoon as the shifts werechanging, and told the two Mastiks, who were standing together, that he wasputting them on his list as day and night operators.Frank Mastiktestified 43that Vail stated that he was doing this so that they could vote against the Union.Vail denied making this statement, but the undersigned, for reasons which willhereinafter appear, does not credit his denial.,Frank Mastik testified as follows with respect to related events which tookplace on the following Monday, December 6:Q. All right, what happened after that?A.Well, then we went home, and over the week end, why we got to thinkingthat that did not sound right, that that was not'treating us fairly there, andwe knew that we had hired and taken care of 44 all the people in that partic-ular department and that we could not say that we were not foremen.Wewould lose the friendship of our fellow workers and my brother Joe and Idecided that Monday we would go in there and tell him that we could not dothat.So Monday morning, about 10 o'clock, we had a conference withMr. Vail and we told him that we would not agree to those ways of doing it,that before I would do anything like that, why, I would take a release. Sohe went on to say that if that was the way we felt, why, he would not putus down that way, he would keep us on the list as foremen.So he saidthat was O. K., that he would not putus down asoperators.Wehad been listed as foremen, and we went out of his office.About five minutes later one of .the clerks came out of the office and says,"Mr. W. J. Vail would like to see you in there."We went in . . . We got intohis office and he said, "We have decided to give you your releases." So I tookthe release and started out the door and he got up and says; "I want to goout with you to see that you do not take anything that belongs to thecompany."We went back to the department.Walter Vail, on direct examination, gave the following account ofthis con-ference:... Monday morning when I got into my office Frank andJoe were seatedon the davenport there and Frank was the spokesman.He said to me,"I see we are being considered as operators." "Well, yes," I said, "Frank,I-have never considered you anything else.You were always an operator."Well, he says, "We want to be considered foremen or we are quitting."Well, I said, "Frank,-and you too, Joe." "Frank, you havebeenhere twenty-one years"-and Joe, I think, was there around seven years-I said, "Don'tbe foolish."43 JosephMastlk,at the time of the hearing,was in the armed forces and did notappear as a witness.44Although final decision in hiring was exercisedbyWalter Vail,Frank Mastik cus-tomarily interviewed prospective employees in his department and made recommendationsto Vail. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDI was a little frightened myself. I did not want to lose them and I said,"What you had better do is to go back to your job and think this thing overfor an hour and then come back and let me know after thinking it over justwhat you intend to do."So they went out and, oh, I guess it was I got to think it over myself, andI think it was maybe half to three-quarters of an hour when I called themback and asked them if they felt the same way about it, and the two of themsaid yes, that they did.Well, I said, "In that case, why, it is up to you toquit."So they said, "all right, we are quitting."On cross-examination Vail further testified as follows:Q You knew that Frank iAIastik objected to it on the basis that all em-ployees considered him a foreman and he (lid not want to attempt to vote inan election, did you not?A. No, I did not.Q What did he say was the basis of his objection?A Well, he wanted to be called a foreman. I don't know what his reasonwas for that.He made that the basis for his quitting.IBy Trial Examiner RUCKEL :Q.Did he ever ask you previously for the title of foreman, to have thetitle of foreman conferred upon him?A.. He never did, no.Q.What could have been his point at this time in asking that the titlebe made clear?A. I don't know. That was a mystery to me, too-Q. That was a voting list for the election?A. That is right.Q And you wanted him on that list?A. Certainly I did.By Trial Examiner Ruci^:Er.:Q You thought you knew if he was on that list you knew he could vote,right?A. Yes.Q. You knew that his functions were such that he would not be permittedto vote if the Board knew what those functions were?A No, I did not ; I could not say that.Q You said just a while ago, you said yesterday that in general youknew that employees with supervisory authority were not permitted to votein Board elections.A. Supervisory authorityDoes it not depend on how much of theirtime they put in working on the job?-By Trial Examiner RUCKEL:Q. Is it not pretty clear that irrespective of what you thought thatMastik thought because of his functions, irrespective of what he was called,that he should not be permitted to vote in a Board election and that is thereason that he did not want to be classified as an operator?A. That is probably what he thought.The undersigned finds Mastik's account of 'his conversation with Vail onDecember 6, to be nearer in accord with the facts than the version given byVail.Vail's testimony, as a whole, is disingenuous and unconvincing. If Vail VAIL MANUFACTURING COMPANY209was engaged merely in drawing up a list of eligible voters for the Board, andhonestly believed the Mastiks were eligible to vote, it is hard to understand whyhe should have found it necessary to discuss the matter with the Mastiks in thefirst placeThe fact that he informed the Mastiks that he was putting themdown as operators leads the undersigned to conclude that he feared the possibilityof their raising an objection as to their classification, and lends support to FrankMastik's testimony that Vail told them, in explanation, that they were beinglisted as operators so that they might vote against the Union.The statement of Frank Mastik that "before he would do anything like that"he would accept a release from the respondent, did not constitute a resignation.At the most, it was a threat to resign if the respondent persisted in classifying himas an operator.According to Mastik's testimony, which the undersigned hasaccepted as true, Vail yielded the point and agreed to list him as a supervisor.The Mastiks believed that the matter was settled.Admittedly, at this point, theydid not quit their employment, but on the contrary returned to work.Nor dideither of them take any further step toward quitting. On the contrary, Vail calledthem back to his office and reopened the subject.Even if Vail's testimony that he told the Mastiks to think the matter over foran hour and then come back to the office were to be taken as true, Vail's actionin calling them back before the expiration of that time was a forcing of theissue, and was hardly consistent with his other testimony that he was "a littlefrightened" at the prospect of the Mastiks' quitting.Moreover, assuming thetruth of Vail's testimony, his inquiring if they "felt the same way about it", and,upon being told that they did, his further statement that "In that case, why it isup to you to quit," constituted, under the circumstances, a discharge rather thana resignation.The undersigned finds that the respondent's classification of theMastiks as non-supervisory rather than as supervisory employees, and its attemptto persuade them to consent to such a classification, constituted, in the circum-stance of this case, unfair labor practices.He further finds that the respondentdischarged the Mastiks because they refused to assist the respondent in thecommission of these unfair labor practices.d.Conclusions as to the dischargesWhether or not a reduction in the respondent's labor force for the month ofDecember 1943, was warranted, from a managerial standpoint, by the amount ofmetal remaining available to the respondent from its 1943 quota, the undersignedconcludes from the above findings of fact, and from the record as'a whole, thatthe respondent's decision, made on November 30 or December 1, to effect such areduction was motivated by the appearance of the Union in the plant It isdifficult to believe that the respondent, knowing that a new metal quota would beavailable to it beginning on January 1, and in view of the admitted scarcity oflabor, would not have continued to maintain its labor force throughout the monthof December if the threat of unionization had not arisen.Moreover, the re-spondent admittedly entertained the hope that restrictions on the manufacture ofits products would shortly be removed entirely.They were, in fact, removed dur-ing the following February.But when, as a result, production was substantiallyincreased,the respondent, though it hired new employees and advertised forothers, did not offer reemployment to any of those whom it had previouslydischarged.9B41The reemploymentof Anderson,Rose Girodano,Leffring andMurphytook place duringDecember and the first week in January 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe conclusion that the respondent's decision to discharge a number of em-ployees was caused by the advent of the Union, is supported by Richard Vail'sadmission that he looked with disfavor upon "outside" unions; by Walter Vail'sstatement to Hirschman as far back as the previous May that, rather than submitto unionization, the respondent would close its plant ; by his statement to FrankMastik on December 2, that the employees who did not sign the anti-union petitionshould be discharged ; by the fact that the only employees discharged on November29, and thereafter, were members of the Union,48 although only a bare majority ofthe total number of employees were members of the Union ; by the respondent'saction, prior to its final decision to lay off a number of employees, in dischargingthree employees from the wire drawing department ; by the respondent's failureto give its department heads any instructions as to how many employees shouldbe released, in spite of the respondent's claim that it laid off a number of em-ployees proportionate to the raw materials available ' and by the other factsand circumstances set forth above.The evidence points to the conclusion, and the undersigned finds, that afterreceipt of the Union's request for a bargaining conference, and upon WalterVail's return from Florida, to find that' "unrest" in the plant had increasedduring his absence, the respondent, in order to check this "unrest" determinedto put into effect a decision which it had theretofore sought to avoid making,and to discharge a number of its union employees, including several of theUnion's officers.With this purpose in view, the respondent first dischargedthree employees in the wire drawing department, two of them the originatorsand most active proponents of the union, of whom one was president of theUnion.This was done prior to making any decision as to how many employeesshould be laid off or discharged.No reason appears for these preliminary dis-charges, or for selecting this department in preference to other departments,or for the selection of employees therein on a strict basis of seniority, in con-trastwith the basis on which discharges were subsequently and elsewheremade, excepting the fact that Hirschman and Carlson were employed in thisdepartment and would be the employees immediately affected.iWith the exception of the factor of seniority, subsequent discharges in otherdepartments followed much the same pattern as was followed in the wire draw-ing department. In these other departments, where'many union employees hadbeen employed prior.to non-union employees, seniority was only one factor inmaking the discharges, and aptitude and other more vague qualifications wereconsidered including, in the case of the staple packing department, the fact thatone or two employees were too "ambitious." In this department, too, employeesoriginally selected as the most eligible for discharge, either were not dischargedor were discharged only after others had been released, and, in at least oneinstance, only after the employee had failed to sign the anti-union petition.The signing of this petition, which, by its terms, was a declaration of loyaltyto the respondent and a pledge of opposition to the Union, constituted effectiveinsurance against discharge.Just as no non-union employee was dischargedon or after November 29, so no employee who signed the anti-union petitionwas released.Some employees, though discharged on a regular weekly payday were released before the end of the day, while others were discharged onthe day following pay day.None was told that he was being laid off, ratherthan discharged, or that he might be reemployed after the beginning of the year,96With the exception, of course, of the Mastiks who the respondent contends resigned.47Most apparent in the case of the staple packers, where the number of employees whomWisniewski placed on her list as being most eligible for lay-off inexplicably coincided withthe number of those actually discharged. eIVAIL MANUFACTURING COMPANY,211in spite of the fact that the respondent envisioned an improvement in produc-tion at that time. Instead, one employee, Gustafson, was told in effect that he wasnot supposed to have been discharged because he was not believed to have beenactive in the Union, and another, Leffring, was reinstated only after he hadpromised to withdraw, and had withdrawn, from the Union, while still another,Christopher Monestere, whom the respondent on December 2 decided to retain,was discharged the following day after it had come to the respondent's atten-tion that he was vice-president of the Union.In summary, the undersigned finds that the respondent on November 29,November 30, December 1, 2, 3 and 6, 1943, discharged the employees whosenames appear on Appendices A and B, hereof, because of their union member-ship and activity,or because they refused to acquiesce in -the respondent's un-fair labor practices, and that in so doing the respondent discouraged member-ship in the Union and interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with its operations described in Section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerceand the free flow of commerceV.THE REMEDYHaving found that the respondent has engaged in certain unfair labor practices,the undersigned will recommend that it cease and desist therefrom, and that ittake certain affirmative action which the undersigned finds will effectuate thepolicies of the Act.The undersigned has found that the respondent discriminated against theemployees listed in Appendices A and B by discharging them.He will thereforerecommend that the respondent offer the employees listed on Appendix A, with theexception of Joseph Mastik, immediate and full reinstatement to their former orsubstantially equivalent employment, without prejudice to their seniority or otherrights and privileges, and make them whole for any loss of pay they may have*suffered by reason of the respondent's discrimination against them, by payment toeach of them of a sum of money equal to the amount he would normally haveearned as wages from the date of his discharge to the date of the respondent'soffer of reinstatement,less his net earnings during said period.1With respectto Joseph Mastik, it will be recommended that upon application by him withinforty (40) days after his discharge from the armed forces of the United States, ,the respondent offer him immediate and full reinstatement to his former or sub-stantially equivalent position, without prejudice to his seniority and other rightsand privileges.49By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union, Local 2590, 8 N.L.R.B. 440.Moniesreceived for work performed upon Federal,State, county,municipal,or other work-reliefprojects shall be considered as earningsSeeRepublic Steel Corporation V. N. L. R. B..311 U. S. 7. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince the record shows that the respondent has reemployed those employeesnamed in Appendix B, it will be recommended that the respondent make themwhole for any loss of pay they may have suffered by reason of the respondent'sdiscrimination against them, by payment to each of them of a sum of money equalto the amount he normally would have earned as wages from the date of hisdischarge to the date of his re-employment by the respondent, less his net earningsduring said periodThe undersigned has found that the respondent did not discriminate againstMildred Andrzejak or Frances 1\Iutz by discharging them.He will, therefore,recommend that the complaint be dismissed as to these employeesUpon the basis of the above findings of fact, and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS of LAW1.United Steelworkers of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization within the meaning of Section 2 (5) ofthe Act2By discriminating in regard to the hire and tenure of employment of theemployees named in Appendices A and B, hereof, thereby discouraging member-ship in United Steelworkers of America, the respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (3) of theAct3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(1) of the Act4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.5By discharging Frances Mutz and Mildred Andrzejak, the respondent hasnot engaged in unfair labor practices.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that Vail Manufacturing Company, Chicago, Illinois,its officers, agents, successors, and assigns shall.1.Cease and desist from :(a)Discouraging membership in United Steelworkers of America, or anyother labor organization of its employees, by discharging or refusing to reinstateany of its employees or by otherwise discriminating in regard to the hire andtenure of their employment ;(b) In any other manner, interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join, or assist United Steelworkers of America or any other labororganization, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7 of the Act.2Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Offer to the employees named in Appendix A immediate and 'full rein-statement to their former or substantially equivalent positions, without preju-dice to their seniority or other rights and privileges; VAIL MANUFACTURING CO1VJPANY213(b)Make whole the employees named in Appendix A, with the exception ofJoseph Mastik, for any loss of pay they may have suffered by reason of therespondent's discrimination against them by payment to each of them of a sumof money equal to that which lie would normally have earned as wages duringthe period from the date of his dischaige to the date of the respondent's offerof reinstatement, less his net earnings during said period ;(c)Upon application by Joseph Mastik within forty (40) days after his dis-charge from the armed forces of the United States, offer hum immediate andfull reinstatement to his former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges;(d)Make whole Joseph Mastik for any loss of 'gay he may have suffered byreason of the respondent's discrimination against him, by payment to him ofa sum of money equal to the amount which he normally would have earned aswages during the periods (1) between the date of the respondent's unlawfuldiscrimination and the date of hit induction into the armed forces of the UnitedStates, and (2) between the date five (5) days after his timely application forreinstatement and the date of the offer of reinstatement, less his net earningsduring these periods ;(e)Make whole those employees named in Appendix B for any loss of paytheymay have suffered by reason of the respondent's discrimination againstthem by payment to each of them of a sum of money equal to that which hewould normally have earned as wages during the period from the date of hisdischarge to the date of his reemployment by the respondent, less his net earn-ings during said period ;(f)Post immediately in conspicuous places throughout its plant in Chicago,Illinois,and maintain for a period of not less than sixty (60) consecutivedays from the date of posting, notices to its employees stating (1) that the re-spondent will not engage in the conduct from which it is recommended that itcease and desist in paragraph 1 (a) and (b) hereof; (2) that it will take theaffirmative action set forth in paragraphs 2 (a), (b), (c), (d) and (e) hereof;and (3) that the respondent's employees are free to become or remain mem-bers of United Steelworkers of America, and that the respondent will not dis-criminate against any of its employees because of membership in or activities onbehalf of that organization;(g)Notify the Regional Director for the Thirteenth Region in writing withintwenty (20) days from the receipt of this Intermediate Report what steps therespondent has taken to comply therewith.It is further recommended that unless on or before twenty (20) days fromthe receipt of this- Intermediate Report the respondent notifies the said Re-gional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the respon-dent to take the action aforesaidIt is further recommended that the complaint as to Frances Mutz and Mil-dred Andrzejak be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended-, effective November 26,14:43, any party or counsel for the Board may within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington, D C, an original and four copies of a state-ment in writing setting forth such exceptions to the Intermediate Report or toany other part of therecord or proceeding(including rulings upon all motionsor objections)as he relies upon,together with the original and four copies of 214DECISIONSOF ,NATIONALLABOR RELATIONS BOARDa brief in support thereof. Immediately upon the filing of such statement ofexception and/or brief, the party or counsel for the Board filing the same shallserve a copy thereof upon each of the other parties and shall file a copy withthe Regional Director.As further provided in said Section 33, should any party.desire permission to argue orally before the Board request therefor must be madeIn writing to the Board within ten (10) days from the date of the order trans-ferring the case to the Board.Hon,acE A. RuoiEL,Trial Examiner.Dated October 9, 1944.Leona BeckerWalter CarlsonPaul GalganCarmella GirodanoRichard HirschmanEmma KosiaraLouis MaahsFrank MastikChristopher MonestereHelen SzmagalskiRussellWadeJosephine AndersonRose GirodanoAPPENDIX AAnthony BombinStuart FairbanksAmerica GiglioAxel GustafsonAngeline JustEdward LusinskiDorothy MalozziJoseph MastikMary MonestereRose VommaroAPPENDIX BReynold LeffringVirginia Murphy